UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR FISCAL YEAR ENDED DECEMBER 31, 2006 SATELLITE NEWSPAPERS CORP. (Name of small business issuer in its charter) Nevada 88-0390828 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Bank of America Building 980 Post Road East Westport, Connecticut 06880 (Address of principal executive offices) (Zip Code) 203 401 8089 (Issuer’s telephone no.) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $.001 par value Check whether the issuer(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes  No  Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10- KSB or any amendment to this Form 10-KSB.  Issuer had revenues of $1,671,954 for the year ended December 31, 2006. As of April 17, 2007 423,477,518 Shares of Common Stock were outstanding of which 190,413,603 were held by non-affiliates of the Company. The aggregate market value of the Common Stock held by non-affiliates of the Company as of April 17, 2007 was $209,454.96 (based upon the closing bid price on such date on the OTCBB of $0.0011) Transfer Agent:Signature Stock Transfer Inc. 2301 Ohio Drive – Suite 100 Plano, TX 75093 SATELLITE NEWSPAPERS CORP. FORM 10-KSB TABLE OF CONTENTS Item # Description Page Numbers PART I ITEM 1. Business of the Company 1 ITEM 2. Properties 5 ITEM 3. Legal Proceedings 5 ITEM 4. Submissions of Matters to a Vote of Security Holders 5 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 6 ITEM 6. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM 7. Financial Statements and Supplementary Data 10 ITEM 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 28 ITEM 8A. Controls and Procedures 28 ITEM 8B. Other Information 28 PART III ITEM 9. Directors, Executive Officers, Promoters and Control Persons: Compliance with Section 16(A) of the Exchange Act 29 ITEM 10. Executive Compensation 30 ITEM 11. Security Ownership of Certain Beneficial Owners and Management. 31 ITEM 12. Certain Relationships and Related Transactions 31 ITEM 13. Exhibits and Reports on Form 8-K 32 ITEM 14. Principal Accountant Fees and Services 32 Signatures 33 PART I ITEM 1BUSINESS OF THE COMPANY INTRODUCTION FORWARD-LOOKING STATEMENTS; This annual report contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended that involve risks and uncertainties. In addition, Satellite Newspapers Corp., (formerly Satellite Enterprise Corp) (the “Company”), may from time to time make oral forward-looking statements. Actual results are uncertain and may be impacted by many factors. In particular, certain risks and uncertainties that may impact the accuracy of the forward-looking statements with respect to revenues, expenses and operating results include without imitation; cycles of customer orders, general economic and competitive conditions and changing customer trends, technological advances and the number and timing of new product introductions, shipments of products and components from foreign suppliers, and changes in the mix of products ordered by customers. As a result, the actual results may differ materially from those projected in the forward-looking statements. Because of these and other factors that may affect the Company’s operating results, past financial performance should not be considered an indicator of future performance, and investors should not use historical trends to anticipate results or trends in future periods. SUMMARY In October 2006, Satellite Newspapers Suisse GmbH, Satellite Newspapers Content GmbH, Satellite Newspapers Trading GmbH, the Swiss operating company’s of Satellite, ceased operations. The Companys were not able to raise additional funds to finance their daily operations, while the revenues of these Companys were not enough to cover their expenses. On January 23, 2007, the Swiss entities were declared bankrupt by the Swiss authorities. Due to the above circumstances, Satellite Newspapers Corporation changed its strategic direction, and is in the process of changing its name toEuropean Equity Holding Corp. As of April 17, 2007, the new name isnot yeteffective. European Equity Holding Corp.'sprimary business focus will be acquisition, management and project development of commercial real estate properties for the elderly care industry. PRIOR HISTORY OF SATELLITE The Company was formed as a Nevada corporation on April 14, 1998, to operate as a specialty retailer of fine jewelry. In its fiscal year ending June 30, 2000, the Company sold a limited quantity of jewelry through direct mail and word of mouth advertising. On July 29, 2000, subsequent to the close of its June 30, 2000 fiscal year, the Company acquired 100% of the outstanding shares of GreenVolt Corp., an Ontario Corporation (“GreenVolt”) in a stock for stock exchange. GreenVolt was in the process of developing fuel cell technologies for commercial and industrial use. In connection with this transaction, management of the Company changed, and the Company disposed of its retail jewelrybusiness in September 2000, by transfer ofall jewelryassets and liabilities to Larry Beck, a former director of the company. In connection with such transaction, the Company changed its name from Beck & Co., Inc. to GreenVolt Power Corp. 1 On August 27, 2002, Satellite Holdings, Ltd., a corporation organized under the laws of Turks & Caicos, acquired 13,783,740 shares of the Company’s common stock from Thomas L. Faul. Such shares represented approximately 53% of the issued and outstanding common stock of the Company. Mr.Faul resigned as the Company’s sole officer and director, after appointing Robert Hodge as the Company’s new President and CEO, and as Chairman of the Board of Directors. In addition, in exchange for the release by Faul of the Company for various claims, the Company transferred its wholly owned subsidiary, GreenVolt Corp., to Faul. On August 28, 2002, the Board of Directors of the Company resolved to change the name of the Company to Satellite Enterprises Corp., and on September 15, 2002, the Company completed a one-for-one-hundred reverse stock split (the “Reverse Stock Split”) of its outstanding common stock. During fiscal year 2003, the Company concentrated its efforts on maintaining its corporate status and seeking a merger candidate. On June 20, 2003, in conjunction with a previously reported change of control of the Company, the Company entered into a Rights Agreement with Satellite Newspapers Worldwide NV, a corporation organized under the laws of the Netherlands (hereinafter “Satellite Newspapers”). Under said Rights Agreement, Satellite Newspapers appointed the Company as it’s irrevocable commercial exclusive distributor to promote the sale and/or lease of its newspaper Kiosks (hereinafter “KiOSK) and the associated Satellite newspaper content distribution technology for which Satellite Newspapers has developed the technology, owns the patents, engineering and technical design. These Rights include the exclusive rights to use the trade names, logos and other trade designations, including, but not limited to, all rights to the Satellite Newspapers derived content fed into the territory granted therein to the Company and the names “Satellite Newspapers” devices or variants thereof as a corporate or trade name of Satellite Newspapers. These Rights also include the exclusive rights to distribute all available contents of its KiOSKs in its territory which includes all of North, Central and South America including but not limited to Mexico, the United States and all its territories, and all the Caribbean Islands, including the existing inventory of prototype and placebo units of its KiOSKs in the Americas. The Rights further include all parts and supply inventory owned by Satellite Newspapers relating to its KiOSKs in said territory. In October 2003, Satellite Newspapers took a different direction. Satellite Newspapers sold their patents, software and trademarks to Media Finance en Suisse Holding GmbH, a Swiss corporation (hereinafter “Media Finance”). Thereafter, Media Finance set up an operating subsidiary, Satellite Newspapers Suisse GmbH, a Swiss corporation (hereinafter “Satellite Swiss”). Media Finance granted Satellite Swiss a twenty-year exclusive license to distribute all satellite derived contents for the purpose of commercializing their product under a revenue sharing arrangement. On November 26, 2003, the Company entered into a Stock Purchase Option Agreement dated November 26, 2003 with Media Finance for the purchase of 100% of Satellite Swiss. This option agreement allowed the Company to acquire the right to purchase 100% of the shares of common stock of Satellite Swiss. On February 15, 2004, the Company exercised the option and acquired 100% of Satellite Swiss in consideration for the issuance of 126,000,000 shares of common stock. On December 19, 2003, as part of the Company’s desire to obtain Satellite Swiss, Roy Piceni, founder of Satellite Newspapers and whose family owns 100% of Media Finance was elected the Company’s chairman of the board and as its president. Satellite Swiss consisted of two subsidiaries, Satellite Newspapers Content BV a Dutch corporation that negotiated agreements with newspapers throughout the world for the rights to distribute their content and Satellite Newspapers Trading BV which had the production rights to produce and sell the KiOSKs. On March 11, 2004 the Company amended its Articles of Incorporation whereby the authorized number of shares of common stock were increased from 200,000,000 to 500,000,000 and thereafter declared a 3-for-1 stock split effective in the form of a 200% stock dividend payable on or about March 31, 2004 to shareholders of record as of March 22, 2004 thereby increasing its issued shares as of that date to 197,887,545. 2 On August 31, 2004, the Company entered into an agreement to acquire a 52% interest in SoliDAM, a software development company located in the Netherlands. The purchase priceconsisted of the issuance of a $125,000 note payable to the stockholders of SoliDAM as well as 919,926 shares of the Company’s stock.
